Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 8-10, 14-15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/1/2021.
Applicant's election with traverse of Group A: sulfide; Group B: chemical bath; Group C: water, sulfide, solvent, and inhibitor; Group D: chemical bath; Group E: chemical bath; and Group F: second material at least partially encapsulating the first material in the reply filed on 2/1/2021 is acknowledged.  The traversal is on the ground(s) that all the claims can be examined concurrently without serious burden. This is not found persuasive because art directed to one species does not encompass the other recited species.  Examination of all of the claimed species would require search of different classifications and keywords for each of the recited species and such an examination would constitute a serious burden.
The requirement is still deemed proper and is therefore made FINAL.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of improper content.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-3, 5-6, and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bujard (US 2006/0099420).
	Regarding Claims 1-2 and 5, Bujard teaches an Al pigment flake being oxidized and converted to Al2O3 (([0008], [0017])).
	Regarding Claim 3, Bujard teaches the flake having an aspect ratio of at least 2:1 ([0088]).
	Regarding Claim 6, Bujard teaches the chemical conversion performed by a reactant in a solid state (SiO2, [0099]).
	Regarding Claims 19-21, Bujard teaches the flake having a second material (TiO2) deposited on the first material by physical or chemical vapor deposition or by wet chemical coating processes ([0113]).
	Regarding Claim 22-23, Bujard teaches the flake having a first material (Al) at least partially encapsulated by an internal layer material (SiO2) applied by CVD ([0086], [0103]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 11-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bujard (US 2006/0099420) in view of Karlsson (Karlsson, Surface modification for aluminum pigment inhibition, Advances in Colloid and Interface Science, 2006, pg. 121-134).
	Regarding Claims 7, 11-13, 16, and 18, Bujard does not explicitly teach a chemical bath; however, Karlsson teaches silica coatings for aluminum pigments wherein the silica coating is applied by a chemical bath method (3.2.2).  Karlsson teaches embodiments including water and a solvent (Fig. 12).  Karlsson teaches embodiments including inorganic compounds and sulfides (3.2.2).  Karlsson teaches embodiments including inorganic salts of metals, e.g. sodium sulfate (3.2.2).  Karlsson teaches the bath including modifying the surface with an inhibitor (3.2.2), i.e. including a surface modifier and inhibitor.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.